Name: 2001/576/EC: Commission Decision of 13 July 2001 approving the programmes submitted by Italy for obtaining the status of approved zones and of farms in non-approved zones with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia and repealing Commission Decisions 98/359/EC and 2000/310/EC (Text with EEA relevance) (notified under document number C(2001) 1895)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  fisheries;  foodstuff;  agricultural activity;  regions of EU Member States
 Date Published: 2001-07-28

 Important legal notice|32001D05762001/576/EC: Commission Decision of 13 July 2001 approving the programmes submitted by Italy for obtaining the status of approved zones and of farms in non-approved zones with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia and repealing Commission Decisions 98/359/EC and 2000/310/EC (Text with EEA relevance) (notified under document number C(2001) 1895) Official Journal L 203 , 28/07/2001 P. 0023 - 0026Commission Decisionof 13 July 2001approving the programmes submitted by Italy for obtaining the status of approved zones and of farms in non-approved zones with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia and repealing Commission Decisions 98/359/EC and 2000/310/EC(notified under document number C(2001) 1895)(Only the Italian text is authentic)(Text with EEA relevance)(2001/576/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC concerning the animal health conditions governing the placing on the market of aquaculture animals and products [1], as last amended by Directive 98/45/EC [2], and in particular Article 10(2) thereof,Whereas:(1) Member States may submit to the Commission a programme designed to enable a zone or a farm to obtain the status of approved zone or of approved farm situated in a non-approved zone, with regard to certain diseases affecting fish.(2) A programme concerning infectious haematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS), with the view to obtain the status of approved zone for the Autonomous Province of Trento, was approved by Commission Decision 98/359/EC [3].(3) A programme concerning IHN and VHS, with the view to obtaining the status of approved farms situated in non-approved zones for five farms in the Udine Province, was approved by Commission Decision 2000/310/EC [4].(4) Italy has submitted to the Commission an additional programme concerning IHN and VHS, with a view to obtaining approved zone status for a part of a water catchment area situated in the Region of Veneto (the Province of Belluno).(5) Italy has also submitted to the Commission additional programmes concerning IHN and VHS, with a view to obtaining the status of approved farms situated in non-approved zones for two farms. One is situated in the Autonomous Region of Aosta Valley and the other in the Province of Vicenza in the Region of Veneto.(6) These programmes specify the geographical location of the zones and farms concerned, the measures to be taken by the official services, the procedures to be followed by the approved laboratories, the prevalence of the diseases concerned and the measures to combat these diseases where detected.(7) Upon scrutiny by the Commission and the Member States, the submitted programmes have been found to comply with Article 10 of Directive 91/67/EEC.(8) Certain zones within the Autonomous Province of Trento, covered by the programme referred to in Decision 98/359, were accorded approved status under Article 5(2) of Directive 91/67/EEC with regard to IHN and VHS by Commission Decision 98/395/EC [5], and should thus be removed from the list of zones covered by that programme.(9) For the sake of clarity, it is appropriate to replace by this Decision existing approvals of programmes concerning IHN and VHS applied with the view to obtaining the approved status for zones in the Autonomous Province of Trento and for farms situated in non-approved zones located in the Udine Province. Therefore Decisions 98/359/EC and 2000/310/EC should be repealed. Furthermore, the names of the zones and farms in which the programmes are applied should be specified and listed in an Annex to this Decision.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The programmes concerning IHN and VHS submitted by Italy, applied with the view to obtaining the status of approved zones and of approved farms situated in non-approved zones in the zones and farms listed in the Annex to this Decision, are hereby approved.Article 2Decisions 98/359/EC and 2000/310/EC are hereby repealed.Article 3Italy shall bring into force the laws, regulations and administrative provisions necessary to comply with the programmes referred to in Article 1.Article 4This Decision is addressed to the Italian Republic.Done at Brussels, 13 July 2001.For the CommissionDavid ByrneMember of the Commission[1] OJ L 46, 19.2.1991, p. 1.[2] OJ L 189, 3.7.1998, p. 12.[3] OJ L 163, 6.6.1998, p. 43.[4] OJ L 104, 29.4.2000, p. 75.[5] OJ L 176, 20.6.1998, p. 30.--------------------------------------------------ANNEXA. LIST OF ZONES IN WHICH PROGRAMMES ARE APPLIED WITH THE VIEW TO OBTAINING THE STATUS OF APPROVED ZONE WITH REGARD TO IHN AND VHS1. REGION: THE AUTONOMOUS PROVINCE OF TRENTOContinental zonesZONA VAL DI SOLE E DI NON- The water catchment area from the source of the stream Noce to the dam of S. GiustinaZONA VAL DEL FERSINA- The water catchment area from the source of the stream Fersina to the waterfall of Ponte AltoZONA VAL DELL'ADIGE- The water catchment area from the source of Adige river to the dam of Ala (hydroelectric generating station)ZONA VAL RENDENA, ALTO E BASSO SARCA- The water catchment area from the source of Sarca river to the dam of Torbole (hydroelectric generating station). The zone is even divided by the dam of Ponte PiÃ , except the Manes, ArnÃ ² and Ambies torrents basins and the Lakes Valley basinZONA TORRENTE ARNÃ - The water catchment area from the source of ArnÃ ² torrent to the down stream barriers, situated before the ArnÃ ² torrent flows into the Sarca riverZONA VAL BANALE- The water catchment area of the Ambies stream basin to the dam of a hydroelectric generating stationZONA VARONE- The water catchment area from the source of the Magnone stream to the waterfallZONA VAL DI LEDRO- The water catchment area of the Massangia and Ponale torrents basins to the hydroelectric generating stationZONA ALTO E BASSO CHIESE- The water catchment area of the Chiese river from the source to the dam of Condino, except the AdanÃ and Palvico torrents basinsZONA TORRENTE PALVICO- The water catchment area of the Palvico torrent basin to a barrier made with concrete and stonesZONA VALSUGANA- The water catchment area of Brenta river basin to the dam of Marzotto2. REGION: THE REGION OF VENETOContinental zones- The water catchment area in the province of Belluno from the source of the stream Ardo to the downstream barrier (situated before the stream Ardo flows into the river Piave) of the farm Centro Sperimentale di Acquacoltura, Valli di Bolzano Bellunese, BellunoB. LIST OF FARMS IN WHICH PROGRAMMES ARE APPLIED WITH THE VIEW TO OBTAINING THE STATUS OF APPROVED FARM SITUATED IN A NON-APPROVED ZONE WITH REGARD TO IHN AND VHS1. REGION: FRIULI VENEZIA GIULIA, PROVINCE OF UDINEIn continental zonesFarms in the drainage basin of the Tagliamento river:- Ente Tutela Pesca del Friuli Venezia Giulia, impianto di Forni di Sotto- Ente Tutela Pesca del Friuli Venezia Giulia, impianto di Grauzaria di Moggio Udinese- Ente Tutela Pesca del Friuli Venezia Giulia, impianto di Amaro- Ente Tutela Pesca del Friuli Venezia Giulia, impianto di Somplago  Mena di Cavazzo Carnico- Azienda Vidotti Giulio s.n.c., Sutrio2. REGION: THE AUTONOMOUS REGION OF AOSTA VALLEYIn continental zonesFarms in the drainage basin of the Dora Baltea river:- Stabilimento ittiogenico regionale, Morgex, Rue Mont Blanc 143. REGION: THE REGION OF VENETOIn continental zonesFarms in the drainage basin of the Brenta river:- Polo Guerrino, Via S. Martino 51, Loc. Campese, Bassano del Grappa, Province of Vicenza--------------------------------------------------